1 Reported in 286 N.W. 721.
The defendant has attempted to bring here for review an order of the district court adjudging him guilty of contempt for failure to comply with the provisions of a judgment and decree requiring the payment of alimony and support money. Obviously the punishment was imposed for the sole benefit of the plaintiff, upon whose *Page 410 
motion the proceedings were instituted, and is not one to punish the relator for criminal contempt, that is, one which obstructs the administration of justice or tends to bring the courts into disrepute. Hence review by writ ofcertiorari does not lie. State ex rel. Hurd v. Willis, 61 Minn. 120,63 N.W. 169.
The writ is quashed.
MR. JUSTICE HILTON, being incapacitated by illness, took no part.